                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


 ERIN BAUER in her individual capacity
 and as administratrix of the ESTATE OF
 PAUL BAUER,
                                                     Case No. 2:20-cv-00215-PP
       Plaintiff,

 v.

 ARMSLIST, LLC and JONATHAN
 GIBBON,

       Defendants.


                                DISCLOSURE STATEMENT

       The undersigned counsel of record for Defendants Armslist, LLC, and Jonathan Gibbon

furnish the following list in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

                                            Defendants

Armslist, LLC, does not have a parent corporation, and no publicly held corporation owns 10%

or more of the stock of Armslist, LLC.

Jonathan Gibbon is an individual.

                                            Attorneys

FISHERBROYLES, LLP

This 8th day of June, 2020.                   /s/Timothy L. Moore
                                              Timothy L. Moore, Esq.
                                              Admitted pro hac vice
                                              Attorney for Armslist, LLC and Jonathan Gibbon
                                              FISHERBROYLES, LLP
                                              811 Mason Street
                                              San Francisco, CA 94108
                                              T: (619) 678-1588
                                              F: (619) 275-7479
                                              timothy.moore@fisherbroyles.com

                                                 1

          Case 2:20-cv-00215-PP Filed 06/08/20 Page 1 of 1 Document 10
